Title: Enclosure L: Joshua Johnson to the Commissioners of Customs, 24 May 1791
From: Johnson, Joshua
To: Commissioners of Customs


LJoshua Johnson to the Commissioners of Customs

Gentlemen
London 24 May 1791

Since writing my Letter of the 21 Instant, I have received a Letter from your Officers John Whitway, and James Peers at Portsmouth, whereby they demand Sixty Pounds Sterling for releasing the Brig Rachel, and the remaining part of her Cargo. I desire to have the honor of receiving from you a Notification whether that is what you term Satisfaction to the seizing Officer, and whether the Sum of Sixty Pounds is to be paid to the said Officer before the Vessel is to be permitted to proceed on her Voyage to America, over and above the Loss which has fallen on her Cargo. I beg a speedy, and explicit Answer, that Men, who have already lost so much, may suffer as little addition to the Misfortune as possible. I have the Honor to be Gentlemen Your most Obedient Humble Servant,

[Joshua Johnson]

